ITEMID: 001-4905
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: COLAK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant, born in 1955, is a Turkish citizen who is resident in İzmir. He is a driver.
The facts of the present case, as submitted by the applicant, may be summarised as follows.
In early 1991 the applicant filed a petition with the İzmir Governor’s office for leave to participate in a public auction for 150 commercial taxi licence plates, which was to take place on 6 June 1991.
On 24 May 1991 the İzmir Security Directorate’s Traffic Commission rejected the applicant’s request on the ground that he did not meet the eligibility requirements for the auction.
On 13 June 1991 the Traffic Commission sent a letter to the applicant explaining that his request was rejected because he was earning his living not only as a driver but also as a cloth-seller, as indicated in the information in the registry of the Basmane Tax Office in İzmir. The Commission further explained that, under decree no. 86/10553, only those earning their living as drivers were eligible to take part in the auction.
On 14 June 1991 the applicant brought an action before the İzmir Administrative Court. He alleged that he was eligible for the auction because he worked as a driver and was a member of the İzmir Drivers’ and Automobilists’ Association. He also stated that he had stopped working as a cloth-seller long before the auction. He asked the court to set aside the Traffic Commission’s decision of 24 May 1991 and to order a stay of execution of the decisions taken at the auction.
On 20 January 1994 the İzmir Administrative Court set aside the Traffic Commission’s decision of 24 May 1991. It held that the applicant would be eligible for similar auctions in the future. The court rejected the applicant’s request for an order to stay the execution of the auction decisions.
On 10 March 1995 the applicant brought an action before the İzmir Administrative Court against the İzmir Governor’s office. He alleged that he had suffered a loss of three billion Turkish liras because he could not work as a taxicab driver as he was not admitted to the auction and could not buy a taxicab licence plate.
On 9 November 1995 the İzmir Administrative Court dismissed the applicant’s action. The court stated that even if the applicant had been admitted to the auction, he would not necessarily have succeeded in buying a taxicab licence plate. The court further considered that the applicant’s claim was based on assumption and that he had not suffered damage. It held that the applicant would be eligible for future auctions according to the Administrative Court’s decision of 20 January 1994.
On 17 January 1996 the applicant lodged an appeal with the Supreme Administrative Court (Conseil d’Etat) against the judgment of 9 November 1995.
On 3 March 1997 the Supreme Administrative Court dismissed the applicant’s appeal.
